     Case 3:20-cv-01058-LAB-LL Document 13 Filed 07/17/20 PageID.413 Page 1 of 2




1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
8                          SOUTHERN DISTRICT OF CALIFORNIA
9    EPICENTRX, INC.,                                     CASE NO. 20-cv-1058-LAB (LL)
10                                         Plaintiff,
                                                          AMENDED ORDER DENYING
11                          vs.                           APPLICATION FOR TEMPORARY
                                                          RESTRAINING ORDER
12   COREY A. CARTER
13                                     Defendants.

14
15            This Order amends Dkt. No. 9 to correct a clerical error in the title of that document.

16   The balance of Dkt. No. 9 is reproduced in this Order without further changes.

17            Plaintiff EpicentRx, Inc. filed this case on June 9, 2020. Five weeks later,

18   EpicentRx filed an ex parte Application for Temporary Restraining Order (TRO). The

19   Court DENIES the application for a temporary restraining order for the reasons stated

20   below.

21            A temporary restraining order is extraordinary relief available only where such an

22   order “serv[es] [its] underlying purpose of preserving the status quo and preventing

23   irreparable harm before a preliminary injunction hearing may be held.” Granny Goose

24   Foods, 415 U.S. 423, 439 (1974). TROs are appropriate only where a party’s interests

25   are in urgent need of protection. See id. This Court hears such motions “[o]nly under

26   extraordinary circumstances.” Burns Standing Order in Civil Cases.

27            Circumstances here do not warrant issuance of a TRO. Based on a complaint filed

28   over a month ago and arising out of an employee’s termination two months ago, Plaintiff



                                                    -1-
     Case 3:20-cv-01058-LAB-LL Document 13 Filed 07/17/20 PageID.414 Page 2 of 2




1    asks the Court to direct the Defendant to return certain items and to comply with pre-
2    existing obligations not to spoliate evidence or misappropriate trade secrets. See Dkt. 1;
3    Dkt. 5 at 13-14, 30-31. Plaintiff admits that Defendant has committed to returning at least
4    some of the items in question by July 17, 2020. Dkt. 5-1 at 3.
5           Under these circumstances, the Court does find that matters are so urgent that
6    injunctive relief is warranted without first permitting Defendant to be heard. Plaintiff
7    provides no explanation for the delay in seeking relief, nor does the application identify
8    any changed circumstances rendering matters more urgent than when Plaintiff filed its
9    complaint. Moreover, while TROs are meant to “preserv[e] the status quo” until the Court
10   hears from both parties, an order requiring a party to deliver possession of property would
11   have the opposite effect on the status quo. Granny Goose Foods, 415 U.S. at 439.
12          Plaintiff hasn’t demonstrated the urgency necessary to justify issuance of a TRO;
13   the Application is DENIED.
14          The Court construes the remainder of the filing as an application for a Preliminary
15   Injunction and sets the matter for hearing on August 17, 2020 at 2:00 p.m. in Courtroom
16   14A. Plaintiff must file a brief by July 22, 2020 on the issue of mootness resulting from
17   Defendant’s promised return of certain items. Defendant’s response must be filed by
18   August 3, 2020. No reply brief is to be filed without leave. If the Court determines that it
19   can decide the matter on the papers, it may vacate the hearing set by this order.
20          Future filings must comply with the length limitations in the Court’s Local Rules.
21
22   Dated: July 16, 2020
23                                                HONORABLE LARRY ALAN BURNS
                                                  Chief United States District Judge
24
25
26
27
28



                                                -2-
